department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b04 conex-104742-10 of f i c e of c h i ef c ou n sel number info release date uil the honorable tim johnson united_states senate washington dc attention --------------- dear senator johnson i am responding to your inquiry dated date inquiring whether one of your constituents must report as income federal grant payments it receives under the broadband technology opportunities program btop the btop was authorized by the american recovery and reinvestment act the act to provide grants for various purposes including deploying broadband infrastructure in unserved and underserved areas of the united_states generally gross_income includes all income from whatever source derived consequently taxpayers must include governmental grants in gross_income absent a specific statutory exclusion the act does not expressly exclude btop grants from gross_income and the internal_revenue_code the code does not contain any exclusion for btop grants sec_118 of the code provides that gross_income does not include a contribution to the capital of the corporation sec_118 applies only to corporations including llcs treated as corporations for federal_income_tax purposes however sec_118 does not apply to non-corporate entities such as partnerships and limited_liability companies llcs treated as partnerships for federal_income_tax purposes your constituent is an llc treated as a partnership for federal_income_tax purposes consequently the llc may not exclude its btop grant payments from income under sec_118 of the code conex-104742-10 i hope that this information is helpful if you have any further questions please call me or ------------------- at -------------------- sincerely george j blaine associate chief_counsel income_tax and accounting --------------------
